Public Utilities Commission, Nos. 95845TPCOI, 961200TPUNC, 961295TPATA, 961312TPATA, 961314TPATA, 961315TPATA, 961316TPATA, 961320TPATA, 961321TPATA, 961323TPATA, 961327TPATA, 961328TPATA, 961330TPATA, 961331TPATA, 961332TPATA, 961333TPATA, 961334TPATA, 961335TPATA, 961337TPATA, 961341TPATA, 961343TPATA, 961344TPATA, 961345TPATA, 961351TPATA, 961352TPATA, 961355TPATA, 961358TPATA, 961360TPATA, 961361TPATA, 961362TPATA, 961372TPATA, 961395TPATA, 961396TPATA, 961397TPATA, 961398TPATA, 961399TPATA and 961401TPATA. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.